DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 12, and 16 are objected to because of the following informalities:  
in line 18 of claim 11, it appears --the-- should be inserted between “wherein” and “first”; 
in line 22 of claim 11, it appears “is” should be replaced with --are--;  
in line 9 of claim 12, it appears --the-- should be inserted between “wherein” and “second”;
in line 11 of claim 12, it appears “is” should be replaced with --are--;  
in lines 3 and 4 of claim 16, it appears --assembly-- should be inserted after “manifold”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite because it is unclear what is required by the limitation “wherein the first major surface of the first applicator manifold is not parallel and the first major surface of the second applicator manifold” in lines 21-23.  The limitation “wherein the first major surface of the firs applicator manifold is not parallel” is relative and requires an additional structure or element.  As written it is unclear how or relative to what the first major surface of the first applicator manifold is not parallel.  Further the phrase “and the first major surface of the second applicator manifold” is incomplete, and it is unclear how if further limits the first major surface of the second applicator manifold.  
Claims 2-10 are rejected for depending from indefinite claim 1.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl (US 5,976,249) in view of Fraley (US 2012/0196045).
Regarding claim 1, Stahl, as shown on the annotated figure below and described herein, discloses a method for coating a workpiece, comprising,

directing a liquid onto the edge of the workpiece using the applicator head (col. 5, ln. 33 37);
removing excess liquid through a vacuum chamber (13) located adjacent to the first applicator manifold and the first leading edge (col. 5, ln 42 44; fig. 1);
wherein the first major surface of the first applicator manifold is not parallel (fig. 1 - as best understood, the first major surface, 7, is not parallel to several other structures/features shown).  
Stahl does not disclose a second applicator manifold comprising a first major surface that intersects with a second leading edge, the second applicator manifold having a second applicator port that is located at the second leading edge of the second applicator manifold; and wherein the first face plate is also partially disposed over the second leading edge; and the vacuum chamber is located between the first and second applicator manifolds and separates the first and second leading edges, which are parallel to each other.  
Fraley teaches an applicator head (110) comprising a first applicator manifold (par. 47; fig. 6 - interpreted to be the flow channel formed by elements 112 and 115) having a first leading edge (fig. 6 - interpreted to be the edge of 112 forming the outlet for the coating), a second applicator manifold (par. 47; fig. 6 - interpreted to be the flow channel formed by elements 114 and 115) having a second leading edge (fig. 6 - interpreted to be the edge of 114 forming the outlet for the coating), and a vacuum 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator head of the method of Stahl to include a second applicator manifold having a second leading edge and arranged so that the vacuum chamber is located between the first and second applicator manifolds and separates the first and second leading edges, as taught by Fraley.  Such a modification was known to provide an applicator head capable of applying an additional coating, which may be the same or different as the first coating or may be applied in a different thickness.  Further, in making this modification it would have been obvious to dispose the first and second face plates over the second leading edge of the second manifold since this is consistent with the arrangement of the first and second face plates with the first leading edge and, as such, would be the obvious way to incorporate a second applicator manifold into the applicator head of Stahl.
Regarding claim 2, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein the first leading edge of the first applicator manifold and the second leading edge of the second applicator manifold are parallel to the edge of the workpiece (fig. 1).
Regarding claim 3, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein the applicator head further comprises a second face plate (see annotated figure below) that is partially disposed over the first leading edge of the first applicator manifold and at least partially disposed over the second leading edge of the second applicator manifold (fig. 1 - the first and second face plates both extend over the front edges of element 7). 

    PNG
    media_image1.png
    643
    779
    media_image1.png
    Greyscale

Annotated Figure 1 of Stahl for Claims 1, 11, 16, 19 and 20
Regarding claim 4 and 5, Stahl in view of Fraley discloses the method described regarding claim 1, and Fraley further teaches wherein the first leading edge of the first applicator manifold is at an oblique angle to the first major surface of the first applicator manifold, and wherein the second leading edge of the second applicator manifold is at an oblique angle to the first major surface of the second applicator manifold (fig. 5).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator manifold of the method of Stahl such that the first leading edge of the first applicator manifold is at an oblique angle to the first major surface of the 
Regarding claim 6, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein the first applicator manifold comprises a first rear edge opposite the first leading edge of the first applicator manifold (fig. 1 - interpreted to be the edge attaching 7 to the back plate), and Stahl in view of Fraley discloses the second applicator manifold comprises a second rear edge opposite the second leading edge of the second applicator manifold (Stahl modified by Fraley will include an addition manifold arranged in a similar manner as the first), wherein the first leading edge and the second leading edge are separated by a first distance and the first rear edge and the second rear edge are separated by a second distance (fig. 1 - inherently at least some nonzero space will exist between these structures).
Regarding claim 8, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein both the first leading edge of the first applicator manifold and the second leading edge of the second applicator manifold are parallel to the first face plate (fig. 1).
Regarding claim 9, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein both of the first leading edge of the first applicator manifold and the second leading edge of the second applicator manifold are parallel to the second face plate (fig. 1).
Regarding claim 10, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein first leading edge of the first applicator manifold and the second leading edge of the second applicator manifold have a stepped-profile (fig. 1).
claim 11, Stahl in view of Fraley discloses the method described regarding claim 1, and further wherein the first applicator manifold comprises a first manifold plate (7) having a first front edge opposite a first rear edge (fig. 1), the first manifold plate having a first length as measured between the first front edge and the first rear edge of the first manifold plate (fig. 2); and a second manifold plate (9) having a second front edge opposite a second rear edge (fig. 1, 2), the second manifold plate having a second length as measured between the second front edge and the second rear edge of the second manifold plate (fig. 2); wherein first leading edge of the first manifold assembly comprises the first front edge of the first manifold plate and the second front edge of the second manifold plate (fig. 1), and wherein the first length and the second length is not equal (fig. 2 - the first length is slightly longer than the second length).   

    PNG
    media_image2.png
    371
    481
    media_image2.png
    Greyscale

Annotated Figure 2 of Stahl for Claim 11
Regarding claim 12, Stahl in view of Fraley discloses the method described regarding claim 11, and, as shown in the annotated figure below, further wherein the second applicator manifold assembly comprises: a third manifold plate having a third front edge opposite a third rear edge, the third manifold plate having a third length as measured between the third front edge and the third rear edge of the 

    PNG
    media_image3.png
    367
    448
    media_image3.png
    Greyscale

Annotated Figure 2 of Stahl for Claim 12
Regarding claim 13, Stahl in view of Fraley discloses the method described regarding claim 11, and further wherein the first leading edge of the first applicator manifold assembly and the second leading edge of the second applicator manifold assembly are parallel (fig. 1 - in the proposed modification the structure of the second applicator manifold assembly will be identical to that of the first; therefore, the first and second leading edges will be parallel).
Regarding claim 14, Stahl in view of Fraley discloses the method described regarding claim 11, and, further wherein both the first leading edge of the first applicator manifold assembly and the second leading edge of the second applicator manifold assembly are parallel to the first face plate (fig. 1).
claim 15, Stahl in view of Fraley discloses the method described regarding claim 11, and, further wherein both the first leading edge of the first applicator manifold assembly and the second leading edge of the second applicator manifold assembly are parallel to the edge of the workpiece (fig. 1).
Regarding claim 16, Stahl in view of Fraley discloses the method described regarding claim 11, and, further wherein the applicator head further comprises a second face plate (see annotated figure below) that is partially disposed over the first leading edge of the first applicator manifold and at least partially disposed over the second leading edge of the second applicator manifold (fig. 1 - the first and second face plates both extend over the front edges of element 7).
Regarding claim 17, Stahl in view of Fraley discloses the method described regarding claim 16, and, further wherein both of the first leading edge of the first applicator manifold and the second leading edge of the second applicator manifold are parallel to the second face plate (fig. 1).
Regarding claim 18, Stahl in view of Fraley discloses the method described regarding claim 11, and, further wherein first leading edge of the first applicator manifold assembly and the second leading edge of the second applicator manifold assembly have a stepped-profile (fig. 1).
Regarding claim 19, Stahl, as shown on the annotated figure below and described herein, discloses a method for coating a workpiece, comprising,
conveying an edge of the workpiece (2) past a leading side surface of an applicator head (col. 5, ln. 31-32; fig. 1 – applicator head is element 4), the workpiece comprising a first major surface opposite a second major surface and the edge extending between the first and second major surfaces,  the edge comprising a first surface that intersects a second surface and a third surface that intersects the second surface; and the leading side surface of the applicator head having a first portion and a second portion, a first applicator manifold (11) having a first leading edge (fig. 1 - front edge of 7); a first face plate 
directing a liquid onto the edge of the workpiece using the applicator head (col. 5, ln. 33-37); 
and, removing excess liquid through a vacuum chamber (13) located adjacent to the first applicator manifold and the first leading edge (col. 5, ln 42-44; fig. 1);
whereby a portion of the first face plate overlaps with the first major surface of the workpiece in a direction that is substantially perpendicular to the first major surface of the workpiece (fig. 1 - the bottom edge overlaps the first major surface in the vertical direction), and a portion of the second face place overlaps with the second major surface of the workpiece in a direction that is substantially perpendicular to the first major surface of the workpiece (fig. 1 - the top edge overlaps the second major surface in the vertical direction), and a first application gap exists between the first surface of the edge and the first portion of the leading side surface (col. 5, ln. 5-10; fig. 1) and a second application gap exists between the third surface of the edge and the second portion of the leading side surface (col. 5, ln. 5-10; fig. 1), wherein the first and second application gaps are not equal (fig. 1 – the first application gap is shorter than the second).  
Stahl does not disclose a second applicator manifold having a second leading edge, whereby each of the first and second face plates are also disposed over the second leading edge and the vacuum chamber is located between the first and second applicator manifolds and separates the first and second leading edges.  
Fraley teaches an applicator head (110) comprising a first applicator manifold (par. 47; fig. 6 - interpreted to be the flow channel formed by elements 112 and 115) having a first leading edge (fig. 6 - interpreted to be the edge of 112 forming the outlet for the coating), a second applicator manifold (par. 47; fig. 6 - interpreted to be the flow channel formed by elements 114 and 115) having a second 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator head of the method of Stahl to include a second applicator manifold having a second leading edge and arranged so that the vacuum chamber is located between the first and second applicator manifolds and separates the first and second leading edges, as taught by Fraley.  Such a modification was known to provide an applicator head capable of applying an additional coating, which may be the same or different as the first coating or may be applied in a different thickness.  Further, in making this modification it would have been obvious to dispose the first and second face plates over the second leading edge of the second manifold since this is consistent with the arrangement of the first and second face plates with the first leading edge and, as such, would be the obvious way to incorporate a second applicator manifold into the applicator head of Stahl.  
Regarding claim 20, Stahl in view of Fraley discloses the method described regarding claim 19, and further wherein the first face plate and the second face plate are not coplanar (fig. 1).  
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stahl (US 5,882,409), Wagner (US 2011/0189402), Schiele et al. (US 5,298,072), and Baran (US 2006/0081174) all teach methods for coating a workpiece having elements of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752